DETAILED ACTION
1.	This communication is in response to the amendment filed on 3/25/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-7, and 9-22 (renumbered as 1-20) are allowed.




Reasons for allowance
2.	The prior art does not teach or fairly suggest read/reading a first file and a second file on the solid state disk, wherein the first file is configured to store first data and a first key of the first data, and wherein the second file is configured to store second data and a second key of the second data; determine/determining whether the first key is the same as the second key; create/creating a third file on the mechanical hard disk when the first key is the same as the second key; merge/merging the first data and the second data to obtain merged data; and write/writing the merged data into the third file, wherein a cache of the controller is configured to store at least two immutable memtables and one memtable, wherein the first data is from a first immutable memtable of the at least two immutable memtables, wherein the second data is from a second immutable memtable of the at least two immutable memtables, and wherein the at least two immutable memtables and the one memtable are configured to receive data from a host.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        April 9, 2022